           Case 1:21-cv-00039-SAB Document 3 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    JACK LEE PERRY,                                        1:21-cv-00039-SAB (PC)
11                        Plaintiff,
12                                                           ORDER TRANSFERRING CASE TO THE
               v.
                                                             SACRAMENTO DIVISION OF THE
13    BREVICK, et al                                         EASTERN DISTRICT OF CALIFORNIA

14                        Defendant.
15
             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
16
     U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.
17

18   § 1915.

19           In his complaint, Plaintiff alleges violations of his civil rights by defendants. The alleged

20   violations took place in Solano County, which is part of the Sacramento Division of the United

21   States District Court for the Eastern District of California. Therefore, the complaint should have

22   been filed in the Sacramento Division.
23           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
24   court may, on the Court’s own motion, be transferred to the proper court. Therefore, this action
25   will be transferred to the Sacramento Division. This Court will not rule on plaintiff's request to
26   proceed in forma pauperis.
27   ///
28   ///
                                                         1
         Case 1:21-cv-00039-SAB Document 3 Filed 01/13/21 Page 2 of 2


 1            Good cause appearing, IT IS HEREBY ORDERED that:

 2            1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:

 6                                   United States District Court
                                     Eastern District of California
 7                                   501 "I" Street, Suite 4-200
                                     Sacramento, CA 95814
 8
              3. This Court has not ruled on Plaintiff's request to proceed in forma pauperis.
 9

10
     IT IS SO ORDERED.
11
     Dated:      January 13, 2021
12
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
